United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 96-3974
                                      ___________

United States of America,                  *
                                           *
       Appellee,                           * Appeal from the United States
                                           * District Court for the Western
       v.                                  * District of Missouri.
                                           *
Donald L. Grider,                          *      [UNPUBLISHED]
                                           *
       Appellant.                          *
                                      ___________

                               Submitted: April 18, 1997

                                     Filed: August 5, 1997
                                      ___________

Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     Donald L. Grider appeals from his convictions on charges of possessing
methamphetamine with the intent to distribute it and carrying a firearm during and in
relation to a drug trafficking offense, in violation, respectively, of 21 U.S.C. § 841(a)(1)
and 18 U.S.C. § 924(c)(1). He complains that the district court erred in failing to
suppress the physical evidence against him and in finding him guilty, after a bench trial,
of the firearms charge. We affirm the judgment of the district court.1


       1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
        Mr. Grider's first argument in support of his complaint with respect to the denial
of his motion to suppress is that the state trooper who stopped him on the highway and
later searched his vehicle did not have probable cause to do so. Mr. Grider did not
make this argument in support of his motion to suppress below, and he has therefore
forfeited it. See United States v. Buchanan, 985 F.2d 1372, 1380 (8th Cir. 1993), cert.
denied, 512 U.S. 1228 (1994).

       Mr. Grider also maintains that the trooper detained him longer than was
necessary to conduct an investigation " 'reasonably related in scope to the
circumstances which justified the interference in the first place,' " United States v.
Cummins, 920 F.2d 498, 502 (8th Cir. 1990), cert. denied, 502 U.S. 962 (1991),
quoting Terry v. Ohio, 392 U.S. 1, 20 (1968), because, after giving him a warning
ticket, the trooper asked him if there were any drugs or guns in his van and then
requested permission to search the vehicle. Mr. Grider therefore asks us to hold that
the search of his van that the trooper made thereafter was the result of an illegal
detention. The district court seems to have ruled that the trooper had in fact a legal
right to detain Mr. Grider to make the inquiries that Mr. Grider claims the Fourth
Amendment does not authorize.

       The government, on the other hand, does not ask us to adopt this legal
conclusion of the district court. Instead, it urges us to view the facts of this case in light
of our holding in United States v. White, 81 F.3d 775 (8th Cir. 1996), cert. denied, 117
S. Ct. 518 (1996). In that case, which involved facts in all relevant ways identical to
ours, we held that after an officer issued a warning ticket, "the encounter became
nothing more than a consensual encounter between a private citizen and a law
enforcement officer," id. at 778, and was, as a matter of law, no longer a seizure,
because in the circumstances a reasonable person in the defendant's position would feel
free to go about his or her business, id. at 779. We think that the government is correct
that the holding in White applies to this case and that Mr. Grider was not unlawfully


                                             -2-
detained when the trooper asked him if he had drugs or guns in his van and requested
permission to search it. His argument in this respect therefore necessarily fails.

      Mr. Grider also maintains that the consent that he gave to search his van was
involuntarily given. But the district court's determination that Mr. Grider voluntarily
consented to the search finds ample support in the record and is thus not clearly
erroneous. We therefore reject this argument.

       Finally, we have carefully considered Mr. Grider's arguments that the district
court wrongly convicted him of the firearms offense, and we detect no error of law or
fact in the record that would entitle Mr. Grider to relief.

      We therefore affirm the judgment of the district court in all respects.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-